Citation Nr: 1129235	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  07-38 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for tinnitus.

2.  Entitlement to a compensable disability evaluation for chronic sleep disturbance.

3.  Entitlement to a compensable disability evaluation for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to June 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

A Video Conference was convened before the undersigned Veterans Law Judge in April 2011.  The transcript of this hearing has been associated with the claims file.

The Veteran's representative submitted a statement contemporaneous with the April 2011 Video Conference hearing waiving the Veteran's right to have the agency of original jurisdiction (AOJ), which in this case is the RO, consider in the first instance all additional pertinent evidence received since the last adjudication of the issues on appeal (a statement of the case (SOC) dated in November 2007).  Accordingly, the Board has jurisdiction to consider this evidence in the first instance here.  See 38 C.F.R. § 20.1304(c).

The issues of entitlement to a compensable disability evaluation for chronic sleep disturbance and for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

In addition to the issues listed above, the issues of entitlement to service connection for a low back disability, for a bilateral low leg disability, and for vertigo also currently are on appeal before the Board.  These issues are addressed in a separate decision because a different docket number was assigned to them.


FINDINGS OF FACT

The Veteran withdrew his appeal regarding the issue of entitlement to a disability evaluation in excess of 10 percent for tinnitus on the record at the April 2011 Video Conference hearing.


CONCLUSIONS OF LAW

The criteria for withdrawal of the substantive appeal regarding the issue of entitlement to a disability evaluation in excess of 10 percent for tinnitus have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5).  A substantive appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(c).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204(a).

A Video Conference hearing took place in April 2011, as noted above.  The undersigned Veterans Law Judge began it by stating his understanding of the issues before the Board, which included that the Veteran "is withdrawing the issue of entitlement to increased rating for tinnitus which is already rated at 10 percent."  In response to a question regarding whether this understanding was correct, the Veteran's representative responded in the affirmative.  The criteria for withdrawal therefore have been satisfied, and no allegations of errors of fact or law remain with respect to the issue of entitlement to a disability evaluation in excess of 10 percent for tinnitus.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue, and it is dismissed.


ORDER

The appeal of the issue of entitlement to a disability evaluation in excess of 10 percent for tinnitus is dismissed.


REMAND

The issues of entitlement to a compensable disability evaluation for chronic sleep disturbance and for bilateral hearing loss unfortunately must be remanded.  Although the Board sincerely regrets the delay this will cause, adjudication cannot proceed without further development.

Chronic Sleep Disturbance

VA has a duty to assist the Veteran in substantiating his claim.  This duty mandates that any medical examination provided and/or medical opinion obtained be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination and/or medical opinion is adequate when it provides sufficient detail to permit a fully informed evaluation of the claim.  Id.

The Veteran underwent a VA respiratory examination regarding his service-connected chronic sleep disturbance disability in December 2006.  He reported "variable sleep disturbances."  No abnormalities were found upon physical assessment.  No relevant diagnostic tests were performed, as private testing results were to be supplied.  Until this occurred, the examiner indicated that he was unable to diagnose sleep apnea or any other breathing disorder related to sleep disturbance.

An addendum to the December 2006 VA respiratory examination was completed in February 2007.  Private pulmonary function test (PFT) results were set forth and largely interpreted to be normal, but the examiner did not render a diagnosis.

VA treatment records are devoid of information about the Veteran's sleep.

Private treatment records reveal the following.  A sleep study performed in September 2003 found that there was no evidence of obstructive sleep apnea disorder.  Only very occasional respiratory arousals were noted.  Also noted was that the Veteran spent no time in stage III or IV sleep and about 18 percent of time in rapid eye movement (REM) sleep.  Insomnia has been listed among the Veteran's health problems throughout the period on appeal.  Sleep medications also have been prescribed throughout.  In December 2005, the Veteran complained that he would wake up after only three hours of sleep.  Sleep apnea was diagnosed in December 2006, after he indicated he needed a PFT so that the results could be given to VA regarding his sleep apnea claim, and subsequently listed among his health problems.  

In March 2008, the Veteran complained of waking during the night and not being able to get back to sleep.  In April 2008, he complained of getting only one good hour of sleep in three days.  He denied psychological symptoms of sleep apnea, suddenly falling asleep during the day, and being stressed or depressed.  He reported psychological symptoms of daytime sleepiness as well as thoughts running through his head as he tries to get to sleep later in April 2008, however.  The Veteran noted in May 2008 that he thinks of work when he gets into bed.  The possibility of anxiety causing insomnia was mentioned.  It was noted that his driving ability and activities of daily living were impaired.  

The Veteran reported no significant sleep apnea, waking periodically during the night and having a difficult time getting back to sleep to the point where sometimes he does not get back to sleep, daytime fatigue, short-term memory difficulties, and a history of anxiety and depression upon referral to a sleep specialist also in May 2008.  He denied driving difficulty and psychosis.  Chronic insomnia and chronic anxiety and depression "which may partly be related to chronic insomnia" were diagnosed.  In June 2008, the Veteran noted that his mind will not shut down when he tries to sleep.  He indicated that he can go several nights without sleeping well or without sleeping at all.  In October 2008, the Veteran reported good sleep as well as his being awake and alert during the day after switching his sleeping medication for anxiety medication.  Chronic insomnia related to anxiety was diagnosed.  However, in November 2008, the Veteran reported that he once again had experienced going three to four nights without a good night of sleep.  It was noted that he did not consider himself to be depressed or have any other psychological disorder and that he was not sure he had anxiety.  Chronic insomnia maybe partly due to an anxiety factor was diagnosed.  The Veteran was not believed to have depression.

In June 2010, the Veteran reported fluctuation in his sleep, for example sleeping one night and not the next or sleeping one night and getting no sleep the next two nights.  By October 2010, he reported getting only one day of sleep per week as well as worsening temper and memory.  He denied depression but anxiety was diagnosed.  The Veteran complained of getting only one night per week of four to six hours sleep for the previous four to five months in March 2011.  He additionally complained of sometimes going for one month without any sleep as well as daytime fatigue, irritability, and difficulty concentrating at times.  He denied neurovegetative symptoms including depression as well as narcoleptic symptoms.  Anxiety also was denied.  A diagnosis of long history of insomnia and anxiety was made.  During the rest of March and April 2011, the Veteran repeatedly reported not sleeping well or at all for several nights in a row, sleeping lightly, waking after very little sleep, and one night of five and one half hours sleep.

The Veteran further complained of additional symptoms from the above.  He noted persistent day-time hypersomnolence and memory loss in his December 2007 Appeal to Board of Veterans' Appeals (VA Form 9).  In a statement dated in May 2008, he referenced getting eight days of some, but not good, sleep in the past 60 days as well as going directly from being awake to dreaming back to being awake again.  In a June 2008 statement, he reiterated that there was something very strange going on with his dreams.  He also indicated having thoughts going through his mind when he lays down.

A disability may be rated by analogy to a closely related disability where the functions affected and the anatomical location and symptomatology are similar.  38 C.F.R. §§ 4.20, 4.27.  

The Veteran's chronic sleep disturbance disability currently is rated pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6847, which addresses sleep apnea syndromes (obstructive, central, mixed).  A noncompensable evaluation is assigned thereunder for sleep apnea that is asymptomatic but with documented sleep disorder breathing.  Persistent day-time hypersomnolence warrants the lowest compensable evaluation of 30 percent.  When a breathing assistance device such as a continuous airway pressure (CPAP) machine is required, a 50 percent rating is given.  The highest evaluation of 100 percent requires either (1)chronic respiratory failure with carbon dioxide retention or cor pulmonale or (2) tracheostomy.

Given the above evidence, the Board finds that sleep apnea syndromes as described in Diagnostic Code 6847 do not appear to be analogous to the Veteran's chronic sleep disturbance disability.  A diagnosis of sleep apnea is of record, but this appears to be based on the Veteran's self-report of this disability when he requested a private PFT to assist with his VA claim.  He denied sleep apnea at all other times.  No evidence of obstructive sleep apnea disorder was found as a result of the September 2003 sleep study.  Persistent day-time hypersomnolence, the criteria for the lowest compensable disability rating, was referenced by the Veteran.  Fatigue also was noted by him.  However, he reported daytime sleepiness only on one occasion.  He did not report, and treatment records do not show, his use of a CPAP machine or other breathing assistance device.  Further, there is no indication whatsoever that the Veteran suffers from chronic respiratory failure or has undergone a tracheostomy.

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532 (1993).  It thus may be changed, although VA specifically must explain any such change.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  The Board notes that two Diagnostic Codes in addition to Diagnostic Code 6847 address sleep problems.  

38 C.F.R. § 4.124a, Diagnostic Code 8108 concerns narcolepsy.  It provides that this disability is to be rated as epilepsy, petit mal, the subject of 38 C.F.R. § 4.124a, Diagnostic Code 8911.  This Diagnostic Code sets forth a General Rating Formula for Major and Minor Epileptic Seizures.  The lowest compensable evaluation of 10 percent requires a confirmed diagnosis of epilepsy with a history of seizures.  Higher compensable ratings are assigned based on the average frequency of major or minor seizures, whichever is the predominant type.

Mental disorders, to include anxiety disorders, are set forth in 38 C.F.R. § 4.130, Diagnostic Codes 9201 through 9440.  Each is rated according to the General Rating Formula for Mental Disorders.  A noncompensable evaluation is warranted when a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  The lowest compensable rating of 10 percent is given for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or for symptoms controlled by continuous medication.  A 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Higher ratings are awarded for increasing levels of occupational and social impairment due to various symptoms.  

Given the above evidence, the Board finds that narcolepsy as described in Diagnostic Code 8108 does not appear to be analogous to the Veteran's chronic sleep disturbance disability.  Narcolepsy is defined as recurrent, uncontrollable brief periods of sleep.  See Dorland's Illustrated Medical Dictionary 1251 (31st ed. 2007).  None such periods have been shown with respect to the Veteran.  He indeed denied narcoleptic symptoms including suddenly falling asleep during the day.

In contrast, the Board finds that the above evidence does suggest that the Veteran's chronic sleep disturbance disability is analogous to a mental disorder, to include an anxiety disorder, as described in Diagnostic Codes 9201 through 9440.  Insomnia, long history of insomnia, and chronic insomnia all have been diagnosed.  Several types of insomnia exist.  See Dorland's at 957-58.  One type, primary insomnia, is not due to a mental disorder but constitutes a diagnosis under the fourth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  Id. at 958.  Two other types, initial insomnia and terminal insomnia, often are due to or occur in conjunction with anxiety, tension, or depression.  Id.  It is notable that the possibility of the Veteran's insomnia being caused by or at least partly being due to anxiety and/or depression repeatedly has been referenced.  On one occasion, it was opined that such an association between the Veteran's insomnia and his anxiety did indeed exist.  Also of note is that although the Veteran frequently denied psychological problems, he sometimes admitted them and has diagnoses of anxiety, long history of anxiety, and chronic anxiety and depression.  Further, there is some evidence of occupational and social impairment.  Impairment in activities of daily living was noted once.  Driving difficulty similarly was noted once, but also denied by the Veteran once.  Memory loss, worsening memory, short-term memory difficulties, difficulty concentrating at times, worsening temper, and irritability additionally were noted.  Several of these symptoms specifically are set forth in the criteria for disability ratings under the General Rating Formula for Mental Disorders.  Chronic sleep impairment also is a symptom specifically set forth in the criteria for a 30 percent disability rating thereunder.

The December 2006 VA respiratory examination, the only medical examination afforded to the Veteran regarding his chronic sleep disturbance disability during the pendency of his claim, considered only sleep apnea.  No consideration was given to the possibility that this disability could constitute a mental disorder.  As such, the examination contains insufficient detail to permit a fully informed evaluation of the claim.  The Board therefore finds it inadequate.  

To remedy this deficiency, an appropriate VA psychological examination is needed.  Included should be a medical opinion as to whether or not the Veteran's chronic sleep disturbance disability does in fact constitute or is in fact closely analogous to any mental disorder.  A remand is necessary to arrange for this development.

Bilateral Hearing Loss

A notice of disagreement (NOD) is a written communication from a Veteran or his representative expressing dissatisfaction or disagreement with an adjudicative determination by the AOJ and a desire to contest the result.  38 C.F.R. § 20.201; see also 38 U.S.C.A. § 7105(b)(2); Anderson v. Principi, 18 Vet. App. 371 (2004); Acosta v. Principi, 18 Vet. App. 53 (2004); Gallegos v. Principi, 283 F.3d 1309 (2002).  Upon the filing of a NOD, a SOC shall be prepared.  38 U.S.C.A. § 7105(d)(1).  The Board shall remand for issuance of the SOC if it is not of record.  Manlincon v. West, 12 Vet. App. 238 (1999).

The RO continued the Veteran's previously established noncompensable disability evaluation for bilateral hearing loss in a November 2010 rating decision.  At the beginning of the April 2011 Video Conference hearing, the undersigned Veterans Law Judge indicated his understanding that the hearing would serve as a NOD regarding the issue of entitlement to a compensable disability evaluation for bilateral hearing loss.  The Veteran's representative responded in the affirmative in response to a question regarding whether this understanding was correct.  The Veteran thereafter testified regarding his bilateral hearing loss.  All of this was reduced to writing and incorporated into the record in the form of a written transcript of the hearing.  See Tomlin v. Brown, 5 Vet. App. 355 (1993) (holding that the transcript of a hearing in which an issue was contested satisfies the requirement that a NOD with respect to that issue be "in writing").  To date, no SOC regarding the Veteran's disability evaluation for bilateral hearing loss has been prepared.  A remand is thus necessary so that this task may be accomplished.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative with a SOC regarding the issue of his entitlement to a compensable disability evaluation for bilateral hearing loss.  In addition to containing the information required by 38 U.S.C.A. § 7105(d)(1) and 38 C.F.R. § 19.29, it must include notification that this issue shall be returned to the Board if, and only if, a timely substantive appeal is filed.

2.  Review the claims file and undertake any additional development indicated.  This shall include obtaining and associating with the claims file updated VA treatment records regarding the Veteran.  This also shall include obtaining and associating with the claims file, after securing any necessary authorization, additional pertinent records identified by him during the course of this remand.

3.  After completion of the development in the preceding paragraph, arrange for the Veteran to undergo an appropriate VA psychological examination for his service-connected chronic sleep disturbance disability.  The claims file shall be made available to and reviewed by the examiner.  The examiner then shall obtain from the Veteran a full history of his relevant symptomatology.  All tests, studies, or evaluations deemed necessary shall be performed, and the results shall be reported in detail.  The examiner than shall opine as to whether or not the Veteran's chronic sleep disturbance constitutes or is closely analogous to any mental disorder.  A complete rationale, to include specific comment regarding the medical and lay evidence of record, shall be provided for this opinion as well as any others expressed.  Each of the above actions shall be documented in an examination report.

4.  Following completion of the development in the two preceding paragraphs, readjudicate the issue of entitlement to a compensable disability evaluation for chronic sleep disturbance.  If the benefit sought on appeal is not granted in full, the Veteran and his representative shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the issues the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


